UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2010 SONOSITE, INC. (Exact name of registrant as specified in its charter) Washington 0-23791 91-1405022 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 21919 30th Drive S.E. Bothell, Washington 98021-3904 (Address of principal executive offices, including zip code) (425) 951-1200 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Information. Closing of Share Purchase On June 30, 2010, the share purchase (the “Share Purchase”) contemplated by the previously announced Share Purchase Agreement (the “Agreement”), dated May 26, 2010, by and among SonoSite, Inc., a Washington corporation (“SonoSite”), VisualSonics Inc., a corporation organized under the laws of the Province of Ontario, Canada (“VisualSonics”), certain shareholders of VisualSonics (as described below), and VenGrowth Private Equity Partners Inc. as the Shareholders’ Agent, was consummated in accordance with the Agreement. Press Release Announcing the Closing of the Share Purchase On June 30, 2010, SonoSite issued a press release relating to the closing of the Share Purchase.A copy of the press release is attached hereto as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press release by SonoSite, Inc., dated June 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SONOSITE, INC. Date: June 30, 2010 By: /s/ Michael J. Schuh Michael J. Schuh Vice President and Chief Financial Officer
